            Case 3:20-cv-09258-JD Document 54 Filed 01/07/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF CALIFORNIA
                                       Civil Minutes


 Date: January 7, 2021                                            Judge: Hon. James Donato

 Time: 38 Minutes

 Case No.       C-20-09253-JD Pangea Legal Services et al v. U.S. Department of
                Homeland Security et al
                C-20-09258-JD Immigration Equality et al v. U.S. Department of
                Homeland Security et al

 Attorney(s) for Plaintiff(s):   Jamie Crook/Omar Gonzalez-Pagan/Bridget Crawford
 Attorney(s) for Defendant(s):   August E. Flentje/Christina P. Greer

 Deputy Clerk: Lisa R. Clark
 Court Reporter: Belle Ball

                                      PROCEEDINGS

Motions for Temporary Restraining Order and Preliminary Injunction -- Held (by Zoom
webinar)

                                   NOTES AND ORDERS

The Court hears oral argument on the applications for a temporary restraining order and
preliminary injunction, Case No. 20-cv-09253, Dkt. No. 27; Case No. 20-cv-09258, Dkt. No. 13,
and takes them under submission.
